DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 6/29/2021 and 12/15/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 8, 9, 21, 24, 26, 28, and 30 have been amended.  Claims 6, 7, and 29 have been cancelled.  New claims 31-52 have been added. 
The objections to the specification have been withdrawn, except as set forth below. 
The objection to claim 1 has been withdrawn; the objection to claim 5 is maintained. 
The rejection of claim 29 under 35 U.S.C. 112(a) is rendered moot by the cancellation of that claim. 
The rejection of claim 28 under 35 U.S.C. 112(b) is maintained, as set forth below. 
The rejection of claim 6 under 35 U.S.C. 103 is rendered moot by the cancellation of that claim. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 12 and 15, filed 6/29/2021, with respect to the rejections of claims 1-5, 8-15, 17-20, 25, and 30 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-5, 8-15, 17-20, 25, and 30 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 
Applicant's arguments filed 6/29/2021, with respect to the rejections of claims 16, 21-24, and 26-28 under 35 U.S.C. § 112(a) have been fully considered but they are not persuasive. 
Optical gain as discussed in the 112(a) rejection, and discussed in the cited reference, is a property of optical amplifiers.  As best can be determined for the specification and Applicant’s Remarks, Applicant appears to be using “optical gain” to mean, perhaps, magnification, numerical aperture, aperture diameter (with reference, e.g., to light gathering ability), F-stop (i.e., ratio of focal length to aperture diameter), or a related property of the optical system better discussed using, e.g., geometrical optics or ray-tracing, rather than the language of optical pumping of doped optical waveguides, which is what one of ordinary skill in the art would understand optical gain to refer to (a Wikipedia article was referenced in the previous Office Action to support this assertion).  Applicant has nowhere redefined “optical gain” as having a different, specialized, meaning in this application, instead referring at times to “low gain” and “high gain”, apparently in reference to electronic means for amplifying signals and/or improving SNR, but without taking place in any doped optical media. 
The examiner suggests removal of the term “optical gain” from the claims, and its replacement by a recognized term in this art that better conforms to, and is better supported by and enabled by, the specification and drawings. 

Specification
The disclosure is objected to because of the following informalities (see “marked copy”): 
Page 5, lines 18-20: “can be spatially offset from the ladar transmitter with an angular extent in a range between +30 to -30 degrees in the azimuth direction” appears; this has no meaning unless it is clear what the vertex is that defines the angle to which the angular extent is referred, and this is absent from the paragraph (and Figure 1A, or indeed, any other figures)
Page 15, line 18: “clutter ground plane" appears; its meaning as intended by Applicant cannot be understood, as a “ground plane” conventionally is a feature of, e.g., a printed circuit board, viz., a large conductive area intended to provide a reference potential, generally 0 V 
Page 16, line 1: "solar anisotropy" is a term of art referring to cosmic ray anisotropy in the solar reference frame; it cannot be determined what Applicant intends this use of the term to mean.  
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1, line 7: “other; and” appears instead of “other;” 
Claim 5, line 2: “read out” appears instead of “readout” 
Claim 9, line 2: “view;” appears instead of “view; and” 
Claim 30, line 1: “comprising;” appears instead of “comprising:” 
Claim 31, line 1: “comprising;” appears instead of “comprising:” 
Claim 35, line 2: “read out” appears instead of “readout”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 21-24, 26-28, 40, 45-48, and 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 16, 21-24, 26, and 27 recite “optical gain” in connection with the photodetectors of Applicant’s 1D detector arrays.  However, optical gain is an attribute of optical amplifiers (e.g., lasers, fiber optical amplifiers) and not an attribute of a photodetector (“Semiconductor optical gain, Wikipedia, 2019, first two sentences).  Consequently one of ordinary skill in the art could not know how Applicant intended the recited invention involving optical gain as applied to photodetectors to be practiced, and so the invention as recited in claims 16, 21-24, , 26-28, 40, 45-48, and 50-52 fails to satisfy the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 52 are precluded from examination, since their meanings cannot be understood. 
Each of claims 28 and 52 recite a feature “to compute a difference the identified azimuth and elevation”; the intended meaing of this feature cannot be ascertained.  Even adding the following feature “and the centerline azimuth and elevation” fails to aid in making the meaning clear.  Is this intended to denote a difference between the identified azimuth and the elevation? Is this intended to denote a difference between the identified azimuth and a corresponding centerline azimuth and likewise a difference between the [identified] elevation and a corresponding [centerline] elevation?  Applicant’s intended meaning cannot be determined; the claims are ambiguous and indefinite. 

Allowable Subject Matter
Claims 1-5, 8-15, 17-20, 25, 30-39, 41-44, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; and a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; and a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; and a detection circuit that (1) performs a first threshold comparison with respect to a current read from a photodetector cell selected in the first 1D array by the MUX circuit, (2) performs a second threshold comparison with respect to a current read from a photodetector cell selected in the second 1D array by the MUX circuit, and (3) detects whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons. 
Independent claim 9 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; and a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns, wherein the MUX circuit is configured to select the photodetector cells of the 1D arrays based on which photodetector cells are mapped to a target for a ladar pulse in the field of view. 
Independent claim 30 recites a ladar method comprising; transmitting ladar pulses into a field of view;  a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; reading from the selected photodetector cells; performing a first threshold comparison with respect to a current read from a selected photodetector cell in the first 1D array; performing a second threshold comparison with respect to a current read from a selected photodetector cell selected in the second 1D array; and detecting whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons. 
Independent claim 31 recites a ladar method comprising; transmitting ladar pulses into a field of view; a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; and selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns based on which photodetector cells are mapped to a target for a ladar pulse in the field of view. 
The claimed limitations as recited in combination in independent claim 1, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; and a detection circuit that (1) performs a first threshold comparison with respect to a current read from a photodetector cell selected in the first 1D array by the MUX circuit, (2) performs a second threshold comparison with respect to a current read from a photodetector cell selected in the second 1D array by the MUX circuit, and (3) detects whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons”,  as recited in combination in independent claim 9, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns, wherein the MUX circuit is configured to select the photodetector cells of the 1D arrays based on which photodetector cells are mapped to a target for a ladar pulse in the field of view”, as recited in combination in independent claim 30, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; reading from the selected photodetector cells; performing a first threshold comparison with respect to a current read from a selected photodetector cell in the first 1D array; performing a second threshold comparison with respect to a current read from a selected photodetector cell selected in the second 1D array; and detecting whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons”, and as recited in combination in independent claim 31, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns based on which photodetector cells are mapped to a target for a ladar pulse in the field of view” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Hong et al. (US 10,359,512), teaches 
a ladar system comprising; a ladar transmitter that transmits ladar pulses into a field of view; a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other 
and 
a ladar method comprising; transmitting ladar pulses into a field of view; and a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other. 
Another prior art reference, Lalezari (US 2010/0141527), teaches 
a ladar system comprising; a ladar transmitter that transmits ladar pulses into a field of view; a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other 
and 
a ladar method comprising; transmitting ladar pulses into a field of view; and a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; and a detection circuit that (1) performs a first threshold comparison with respect to a current read from a photodetector cell selected in the first 1D array by the MUX circuit, (2) performs a second threshold comparison with respect to a current read from a photodetector cell selected in the second 1D array by the MUX circuit, and (3) detects whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons”,  as recited in combination in independent claim 9, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns, wherein the MUX circuit is configured to select the photodetector cells of the 1D arrays based on which photodetector cells are mapped to a target for a ladar pulse in the field of view”, as recited in combination in independent claim 30, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; reading from the selected photodetector cells; performing a first threshold comparison with respect to a current read from a selected photodetector cell in the first 1D array; performing a second threshold comparison with respect to a current read from a selected photodetector cell selected in the second 1D array; and detecting whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons”, and as recited in combination in independent claim 31, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns based on which photodetector cells are mapped to a target for a ladar pulse in the field of view”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645